--------------------------------------------------------------------------------

Exhibit 10.6
 
AGREEMENT
 
 
THIS AGREEMENT (the “Agreement”) is made and entered into effective this 30thday
of December, 2008 (the “Effective Date”), by and between MILLER INDUSTRIES,
INC., a Tennessee corporation (the “Company”), and Frank Madonia (the
“Executive”).
 
 
W I T N E S S E T H:
 
WHEREAS, the Company wishes to assure both itself and its key employees of
continuity of management and objective judgment in the event of any Change in
Control (as defined below) of the Company, and to induce its key employees to
remain employed by the Company, and the Executive is a key employee of the
Company and an integral part of its management;
 
WHEREAS, this Agreement is not intended to alter materially the compensation and
benefits that the Executive reasonably could expect to receive in the absence of
a Change in Control of the Company, and this Agreement accordingly will be
operative only upon circumstances relating to a Change in Control of the
Company, as set forth herein;
 
WHEREAS, Executive and the Company entered into an agreement (the “Original
Agreement”) as of September, 1998, to be operative upon a Change in Control; and
 
WHEREAS, this Agreement amends and restates the Original Agreement as of the
Effective Date in order, inter alia, to evidence formal compliance with Section
409A of the Internal Revenue Code of 1986, as amended, and the guidance
thereunder (such Section, referenced herein as “Section 409A”; and such code,
referenced herein as the “Code”).
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein contained, the parties hereby agree as follows:
 
I.    OPERATION OF AGREEMENT.
 
This Agreement supersedes the Original Agreement and is effective immediately
upon its execution by the parties hereto, but anything in this Agreement to the
contrary notwithstanding, neither this Agreement nor any provision hereof shall
be operative unless, during the term of this Agreement, there has been a Change
in Control of the Company, as defined in Article III below.  Immediately upon
such an occurrence, all of the provisions hereof shall become operative.
 
II.   TERM OF AGREEMENT.
 
The term of this Agreement shall be for a rolling, three (3) year term
commencing on the date hereof, and shall be deemed automatically (without
further action by either the Company or the Executive) to extend each day for an
additional day such that the remaining term of the Agreement shall continue to
be three (3) years; provided, however, that on Executive’s 62nd birthday this
Agreement shall cease to extend automatically and, on such date, the remaining
“Term” of this Agreement shall be three (3) years; provided further, that the
Company may, by notice to the Executive, cause this Agreement to cease to extend
automatically and, upon such notice, the “Term” of this Agreement shall be three
(3) years following such notice.

--------------------------------------------------------------------------------


 
III.   DEFINITIONS.
 
1.             Base Amount — The term “Base Amount” shall have the same meaning
as ascribed to it under Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”).
 
2.             Board or Board of Directors — The Board of Directors of Miller
Industries, Inc., or its successor.
 
3.             Cause — The Term “Cause” as used herein shall mean: (i)
Executive’s material fraud, malfeasance, gross negligence, or willful misconduct
with respect to business affairs of the Company which is directly or materially
harmful to the business or reputation of the Company or any subsidiary of the
Company, or (ii) Executive’s conviction of or failure to contest prosecution for
a felony or a crime involving moral turpitude.  A termination of Executive for
“Cause” based on clause (i) of the preceding sentence shall take effect thirty
(30) days after the Company gives written notice of such termination to
Executive specifying the conduct deemed to qualify as Cause, unless Executive
shall, during such 30-day period, remedy the events or circumstances
constituting cause to the reasonable satisfaction of the Company.  A termination
for Cause based on clause (ii) above shall take effect immediately upon giving
of the termination notice.
 
4.             Change in Control — The term “Change in Control” as used herein
shall mean:
 
(a)    the acquisition, directly or indirectly, by any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) of securities of the Company representing an aggregate of forty percent
(40%) or more of the combined voting power of the Company’s then outstanding
securities (excluding the acquisition by persons who own such amount of
securities on the date hereof, or acquisitions by persons who acquire such
amount through inheritance or gift); or
 
(b)    when, during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company, cease
for any reason to constitute at least a majority thereof, provided, however,
that a director who was not a director at the beginning of such period shall be
deemed to have satisfied the two-year requirement if such director was elected
by, or on the recommendation of or with the approval of, at least three-quarters
of the directors who were directors at the beginning of such period (either
actually or by prior operation of this Section 4(b)); or
 
(c)    consummation of (i) a merger, consolidation or other business combination
of the Company with any other “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) or affiliate
thereof, other than a merger, consolidation or business combination which would
result in the outstanding common stock of the Company immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into common stock of the surviving entity or a parent or affiliate thereof) at
least fifty percent (50%) of the outstanding common stock of the Company (or
such surviving entity or parent or affiliate thereof) that is outstanding
immediately after such merger, consolidation or business combination, or (ii) a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or
-2-

--------------------------------------------------------------------------------


 
(d)    when, through a sale, transfer or other disposition, the Company
significantly reduces or ceases its operations in the towing and recovery
equipment manufacturing and distribution industry, where a significant reduction
means a disposition of at least eighty percent (80%) of the identifiable assets
used in such industry; or
 
(e)    the occurrence of any other event or circumstance which is not covered by
(a) through (d) above which the Board of the Company determines affects control
of the Company and adopts a resolution that such event or circumstance
constitutes a Change in Control for the purposes of this Agreement.
 
5.             Disability — The term “Disability” shall mean the Executive’s
inability as a result of physical or mental incapacity to substantially perform
his duties for the Company on a full-time basis for a period of six (6) months.
 
6.             Excess Severance Payment — The term “Excess Severance Payment”
shall have the same meaning as the term “excess parachute payment” defined in
Section 280G(b)(1) of the Code.
 
7.             Severance Payment — The term “Severance Payment” shall have the
same meaning as the term “parachute payment” defined in Section 280G(b)(2) of
the Code.
 
8.             Present Value — The term “Present Value” shall have the same
meaning as provided in Section 280G(d)(4) of the Code.
 
9.             Reasonable Compensation — The term “Reasonable Compensation”
shall have the same meaning as provided in Section 280G(b)(4) of the Code.
 
IV.    BENEFITS UPON TERMINATION FOLLOWING A CHANGE IN CONTROL.
 
1.             Termination — If a Change in Control occurs during the term of
this Agreement and the Executive’s employment is terminated (i) within
twenty-four (24) months following the date of the Change in Control, or (ii)
within six (6) months prior to the date of the Change in Control and is related
to such Change in Control, and in either case (i) or (ii) such termination is a
result of Involuntary Termination or Voluntary Termination, as defined below,
then the benefits described in Section 2 below shall be paid or provided to the
Executive:
 
(a)    Involuntary Termination — For purposes hereof, “Involuntary Termination”
shall mean termination of employment that is involuntary on the part of the
Executive and that occurs for reasons other than for Cause, Disability or death.
-3-

--------------------------------------------------------------------------------


 
(b)    Voluntary Termination — For purposes hereof, “Voluntary Termination”
shall mean termination of employment that is voluntary on the part of the
Executive, and, in the judgment of the Executive, is due to (i) a material
reduction of the Executive’s authority, duties or responsibilities resulting
from a formal change in Executive’s title or status, or from the assignment to
the Executive of any authority or duties inconsistent with his authority, duties
or responsibilities in effect within the year prior to the Change in Control;
(ii) a material reduction in the Executive’s base compensation, or (iii) a
Company-required involuntary relocation of Executive’s place of residence.  If
the Executive intends to terminate his employment as a Voluntary Termination
under this Paragraph, he shall provide written notice to the Company no more
than 90 days after the occurrence of the event or circumstance triggering
Executive’s right to terminate as a Voluntary Termination, and the Company shall
have 30 days to cure such event or circumstance.  A termination shall not be
considered voluntary within the meaning of this Agreement if such termination is
the result of Cause, Disability or death of the Executive.
 
2.    Benefits to be Provided — If the Executive becomes eligible for benefits
under Section 1 above, the Company shall pay or provide to Executive the
compensation and benefits set forth in this Section 2; provided, however, that
the compensation and benefits to be paid or provided pursuant to paragraphs (a),
(b), (c) and (d) of this Section 2 shall be reduced to the extent that the
Executive receives or is entitled to receive upon his termination the
compensation and benefits (but only to the extent he actually receives such
compensation and benefits) described in paragraphs (a), (b), (c) and (d) of this
Section 2 pursuant to the terms of an employment agreement with the Company or
as a result of a breach by the Company of the employment agreement.  All
compensation payable under (a) through (d) below shall be subject to the terms
of Section VI.10. below, which may delay the payment of the compensation for up
to 6 months.
 
(a)    Salary — The Executive will continue to receive his current salary
(subject to withholding of all applicable taxes and any amounts referred to in
Section 2(c) below) for a period of thirty-six (36) months from his date of
termination, payable in normal payroll periods, in the same manner as it was
being paid as of the date of termination, and no less frequently than
monthly.  For purposes hereof, the Executive’s “current salary” shall be the
highest rate in effect during the twelve-month period prior to the Executive’s
termination.
 
(b)    Bonuses and Incentives — The Executive shall be paid bonus payments from
the Company in each of the thirty-six (36) months following the month in which
his employment is terminated in an amount for each month equal to one-twelfth of
the average (“Average Bonus”) of the bonuses paid to him for the three calendar
years immediately preceding the year in which such termination occurs.  Any
bonus amounts that the Executive had previously earned from the Company but
which may not yet have been paid as of the date of termination shall not be
affected by this provision.  Executive shall also receive, within 60 days after
the date of his termination (subject to delay under Section VI.10. below), a
prorated bonus for any uncompleted fiscal year at the date of termination equal
to the Average Bonus multiplied by the number of days he worked in such year
divided by 365 days.
 
(c)    Health and Life Insurance Coverage.  The Company shall provide Executive
(and any spouse or dependents covered at the time of the Executive’s
termination) with medical, dental, life insurance and other health benefits
(pursuant to the same Company Plans that are medical, dental, life insurance and
other health benefit plans and that are in effect for active employees of the
Company), for thirty-six (36) months following the date of Executive’s
termination of employment.  The coverages provided for in this paragraph shall
be applied against and reduce the period for which COBRA will be provided.
-4-

--------------------------------------------------------------------------------


 
(1)   To the extent that such medical, dental or other health benefit plan
coverage is provided under a self-insured plan maintained by the Company (within
the meaning of Section 105(h) of the Code):
 
(A)           the charge to Executive for each month of coverage will equal the
monthly COBRA charge established by the Company for such coverage in which the
Executive or the Executive’s spouse or dependents (as applicable) are enrolled
from time to time, based on the coverage generally provided to salaried
employees (less the amount of any administrative charge typically assessed by
the Company as part of its COBRA charge), and Executive will be required to pay
such monthly charge in accordance with the Company’s standard COBRA premium
payment requirements; and
 
(B)           on the date of Executive’s termination of employment (subject to
delay under Section VI.10. below), the Company will pay Executive a lump sum in
cash equal, in the aggregate, to the monthly COBRA charge established by the
Company for the coverage being provided on Executive’s termination date to the
Executive and, if applicable, his spouse and dependents for each month of
coverage in the 36-month period. For this purpose, the Company’s monthly COBRA
charge will be increased by 10% on each January in the projected payment period
and such increased amount shall apply to each successive month in the calendar
year in which the increase became applicable.
 
(2)   To the extent that such medical, dental or other health benefit plan
coverage is provided under a fully-insured medical reimbursement plan (within
the meaning of Section 105(h) of the Code), there will be no charge to Executive
for such coverage.
 
(d)    Stock Options and Other Equity Awards.  As of Executive’s date of
termination, all outstanding stock options, stock appreciation rights,
restricted stock units, and other equity awards granted to Executive under the
Stock Option and Incentive Plan and any other Company stock plans (the “Stock
Option Plans”) shall become 100% vested and immediately exercisable.  To the
extent necessary, the provisions of this Section 2(d) shall constitute an
amendment of the Executive’s stock option or other equity compensation
agreements under the Stock Option Plans.
 
(e)    Lump Sum Payment under Certain Circumstances.  If Executive’s date of
termination occurs on or within two (2) years following an event that
constitutes a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company within the
meaning of Section 409A(a)(2)(a)(vi) of the Code, except as delayed as set forth
in Section VI.10. below, the salary continuation payments provided for in
Section 2(a) above and the monthly bonus payments provided for in Section 2(b)
above will be paid in a lump sum no later than thirty (30) days after
Executive’s termination of employment.   The amount of such lump sum payment
shall be determined by taking the salary payments and bonus payments to be made
and discounting them to their Present Value (as defined in Section III.8) on the
date Executive’s employment is terminated.  If a lump sum payment is made, the
lump sum payment shall not alter the amounts Executive is entitled to receive
under the benefit plans described in (c) above.  Benefits under such plans shall
be determined as if Executive had remained employed and received such payments
without reduction for their Present Value over a period of thirty-six (36)
months.
-5-

--------------------------------------------------------------------------------


 
V.    TAX EQUALIZATION PAYMENT.
 
If all or any portion of the compensation or benefits provided to Executive
under this Agreement are treated as Excess Severance Payments (whether by action
of the Internal Revenue Service or otherwise), the Company shall protect
Executive from depletion of the amount of such compensation and benefits by
payment of a tax equalization payment in accordance with this subsection.  In
connection with any Internal Revenue Service examination, audit or other
inquiry, the Company and Executive agree to take actions to provide and to
cooperate in providing evidence to the Internal Revenue Service (and, if
applicable, the State of the Executive’s residence) that the compensation and
benefits provided under this Agreement do not result in the payment of Excess
Severance Payments.  The tax equalization payment shall be an amount which when
added to the other amounts payable, or to be provided, to Executive under this
Agreement will place Executive in the same position as if the excise tax penalty
of Code Section 4999 (and any state tax statute), or any successor statute of
similar import, did not apply to any of the compensation or benefits provided
under this Agreement.  The amount of this tax equalization payment shall be
determined by the Company’s independent accountants and shall be paid to
Executive, or remitted by the Company to the appropriate tax authorities to the
extent subject to withholding on the date any excise tax under Code Section 4999
is due to be paid by Executive (through withholding or otherwise), but subject
to any six-month delay that is applicable in accordance with Section VI.10.
below.
 
VI.    MISCELLANEOUS.
 
1.    Notices — Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and shall be deemed
to have been duly given when delivered personally or seven days after mailing if
mailed first class by registered or certified mail, postage prepaid, addressed
as follows:
 
If to the Company:       Miller Industries, Inc.
P.O. Box 120
8503 Hilltop Drive
Ooltewah, Tennessee 37363
Attention:  President
 
If to the Executive:       Frank Madonia
932 St. Lyonns Courts
Marietta, Georgia  30068
 
or to such other address as any party may designate by notice to the others.
-6-

--------------------------------------------------------------------------------


 
2.    Assignment — This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective executors, administrators,
heirs, personal representatives and successors, but, except as hereinafter
provided, neither this Agreement nor any right hereunder may be assigned or
transferred by either party thereto, or by any beneficiary or any other person,
nor be subject to alienation, anticipation, sale, pledge, encumbrance,
execution, levy or other legal process of any kind against the Executive, his
beneficiary or any other person.  Notwithstanding the foregoing, any person or
business entity succeeding to substantially all of the business of the Company
by purchase, merger, consolidation, sale of assets or otherwise, shall be bound
by and shall adopt and assume this Agreement and the Company shall obtain the
assumption of this Agreement by such successor.  If Executive shall die while
any amount would still be payable to Executive hereunder (other than amounts
which, by their terms, terminate upon the death of Executive) if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the executors, personal
representatives or administrators of Executive’s estate.
 
3.    No Obligation to Fund — The agreement of the Company (or its successor) to
make payments to the Executive hereunder shall represent solely the unsecured
obligation of the Company (and its successor), except to the extent the Company
(or its successors) in its sole discretion elects in whole or in part to fund
its obligations under this Agreement pursuant to a trust arrangement or
otherwise.
 
4.    Applicable Law — This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Tennessee.
 
5.    Claims; Expenses — All claims by Executive for compensation and benefits
under this Agreement shall be directed to and determined by the Board and shall
be in writing.  Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to Executive in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon.  The Board shall afford a reasonable opportunity to Executive for a
review of a decision denying a claim and shall further allow Executive to appeal
to the Board a decision of the Board within sixty (60) days after notification
by the Board that Executive’s claim has been denied.  In the event the Executive
incurs legal fees and other expenses in seeking to obtain or to enforce any
rights or benefits provided by this Agreement and is successful, in whole or in
part, in obtaining or enforcing any such rights or benefits through settlement
or otherwise, the Company shall promptly pay Executive’s reasonable legal fees
and expenses incurred in enforcing this Agreement.  Except to the extent
provided in the preceding sentence, each party shall pay its own legal fees and
other expenses associated with any dispute.
 
6.    Conversion To Employment Agreement — The Company reserves the right at any
time in its sole discretion to convert all or any part of its obligations under
this Agreement and restate them in an employment agreement with the Executive,
provided that such employment agreement provides compensation and benefits to
the Executive upon the basis and for the reasons stated in this Agreement that
are substantially identical to the compensation and benefits provided under this
Agreement.
 
7.    Amendment — This Agreement may only be amended by a written instrument
signed by the parties hereto, which makes specific reference to this Agreement.
 
8.    Severability — If any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.
-7-

--------------------------------------------------------------------------------


 
9.    Other Benefits — Nothing in this Agreement shall limit or replace the
compensation or benefits payable to Executive, or otherwise adversely affect
Executive’s rights, under any other benefit plan, program or agreement to which
Executive is a party.
 
10.    Section 409A.
 
(a)    Meaning of Termination of Employment.  Solely as necessary to comply with
Section 409A, for purposes of Article IV, “termination of employment” or
“employment termination” or similar terms shall have the same meaning as
“separation from service” under Section 409A(a)(2)(A)(i) of the Code.
 
(b)    Installment Payments.  For purposes of Section IV.2. with respect to
amounts payable in the event of an Involuntary Termination or a Voluntary
Termination, each such payment is a separate payment within the meaning of the
final regulations under Section 409A.  Each such payment that is made within
2-1/2 months following the end of the year that contains the date of Executive’s
termination of employment is intended to be exempt from Section 409A as a
short-term deferral within the meaning of the final regulations under Section
409A, each such payment that is made later than 2-1/2 months following the end
of the year that contains the date of Executive’s termination of employment is
intended to be exempt under the two-times separation pay exception of Treasury
Reg. § 1.409A-1(b)(9)(iii) up to the limitation on the availability of such
exception specified in such regulation, and each such payment that is made after
the two-times separation pay exception ceases to be available shall be subject
to delay in accordance with (c) below.
 
(c)    Six Month Delay.  This Agreement will be construed and administered to
preserve the exemption from Section 409A of payments that qualify as a
short-term deferral or that qualify for the two-times separation pay
exception.  With respect to other amounts that are subject to Section 409A, it
is intended, and this Agreement will be so construed, that any such amounts
payable under this Agreement and the Company’s and Executive’s exercise of
authority or discretion hereunder shall comply with the provisions of Section
409A and the treasury regulations relating thereto so as not to subject
Executive to the payment of interest and additional tax that may be imposed
under Section 409A.  As a result, in the event Executive is a “specified
employee” on the date of Executive’s termination of employment (with such status
determined by the Company in accordance with rules established by the Company in
writing in advance of the “specified employee identification date” that relates
to the date of Executive’s termination of employment, or in the absence of such
rules established by the Company, under the default rules for identifying
specified employees under Section 409A), any payment that is subject to Section
409A, that is payable to Executive in connection with Executive’s termination of
employment, shall not be paid earlier than six months after such termination of
employment (if Executive dies after the date of Executive’s termination of
employment but before any payment has been made, such remaining payments that
were or could have been delayed will be paid to Executive’s estate without
regard to such six-month delay).
-8-

--------------------------------------------------------------------------------


 
(d)    Expense Reimbursements.  To the extent that any expense reimbursement
provided for by this Agreement does not qualify for exclusion from Federal
income taxation, the Company will make the reimbursement only if Executive
incurs the corresponding expense during the term of this Agreement or the period
of two years thereafter and submits the request for reimbursement no later than
two months prior to the last day of the calendar year following the calendar
year in which the expense was incurred so that the Company can make the
reimbursement on or before the last day of the calendar year following the
calendar year in which the expense was incurred; the amount of expenses eligible
for such reimbursement during a calendar year will not affect the amount of
expenses eligible for such reimbursement in another calendar year, and the right
to such reimbursement is not subject to liquidation or exchange for another
benefit from the Company.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officers and the Executive has hereunder set his
hand, as of the date first above written.
 

         
MILLER INDUSTRIES, INC.
         
By:
     /s/ Jeffrey I. Badgley
     
Jeffrey I. Badgley
     
President and Co-Chief Executive Officer
         
EXECUTIVE
          /s/ Frank Madonia    
Frank Madonia
 

 
-9-